Citation Nr: 1043897	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  10-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
October 1958. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board notes that the appellant requested and was scheduled 
for a Board hearing before a Veterans Law Judge, but evidently 
did not appear for the hearing.  While the case file does not 
indicate the specifics of the cancelled hearing, a review of the 
Veterans Appeals Control and Locator System (VACOLS) documents 
that the hearing was cancelled by the Veteran on the date of the 
scheduled hearing.  Accordingly, the Board considers the 
appellant's request for a hearing to be withdrawn and will 
proceed to adjudicate the case based on the evidence of record.  
See 38 C.F.R. § 20.704(d), (e) (2010).

This case has been advanced on the Board's docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is related to his 
military service.  

2.  The Veteran does not have tinnitus that is related to his 
military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2010).  

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2009, more 
than four months before the RO's denial of the claims.  

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) reporting the results of its review 
of the issues on appeal and the text of the relevant portions of 
the VA regulations.  Regarding VA's duty to assist, the AOJ 
obtained the Veteran's service treatment record (STR) file and 
secured an examination in furtherance of his claims.  

A May 2009 report from the National Personnel Records Center 
(NPRC) indicates that the veteran's service treatment records 
(STRs) were among those damaged in a 1973 fire at NPRC.  Because 
the records were damaged and could not be mailed, copies were 
made by NPRC and mailed to the RO.  Unfortunately, those copies 
were not available to the audiologist when she conducted the 
Veteran's June 2009 examination.  The absence of the Veteran's 
STRs for an examiner to review prior to examination sometimes 
requires a remand.  Here, however, as will be seen, the Veteran 
accurately reported to his examiner that he had a negative ear 
history, and could not recall having any hearing trouble during 
his military service; he also reported that he had been advised 
at the time of his military separation examination that he had 
scarring on both eardrums.  The Veteran also reported his history 
of noise exposure, both while in service and from before and 
after military service.  

The Veteran's STRs are now of record, and they show only a single 
ear inflammation in service that resolved itself within a few 
days.  There were no other ear abnormalities reported in the 
STRs.  Induction and separation examinations showed a whispered 
voice examination that revealed normal hearing acuity of 15/15.  
It is clear to the Board that a remand in order to afford the 
audiologist who conducted the Veteran's examination access to the 
Veteran's STRs would serve no useful purpose because she could 
obtain no additional information from the STRs beyond what was 
already evident in the Veteran's self-reported history.  
Accordingly, a remand for that purpose is not warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided); 
Mason v. Nicholson, 20 Vet.App. 279, 289 (2006) (a remand would 
be a superfluous exercise adding to an already overburdened 
system).  VA has no duty to inform or assist that was unmet.  

II.  Background

The Veteran's induction examination reported a whispered voice 
test that revealed normal hearing acuity of 15/15.  His STRs 
reveal that he had an earache in June 1958, diagnosed as acute 
otitis media and external otitis, which was treated with 
penicillin, and resolved within a few days.  The STRs show no 
sequelae.  His separation examination also reported a whispered 
voice examination that revealed normal hearing acuity of 15/15.  
The Veteran was asked to submit or identify any medical 
information that was relevant to these claims, but he has not 
provided any.  

In a statement submitted with his claim, the Veteran contended 
that he believed that his current hearing loss and tinnitus were 
caused by acoustic trauma while serving in the Army.  He noted 
that he was assigned to an armored tank company as a tank driver.  
The acoustic trauma was from the tank's diesel engines, .30 and 
.50 cal. machine guns, and the mounted 76 mm canon.  He stated 
that he did not wear any hearing protection while in the service, 
and that his ears would ring for hours after the diesel engines 
were shut down.  

The Veteran was afforded a VA audiological examination in June 
2009.  The Veteran reported that he had difficulty hearing and 
understanding speech in groups and when competing background 
noise is present.  The audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
80
100
LEFT
15
15
50
90
105

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 56 percent in the left ear.  

The examiner noted that the Veteran's DD Form 214, Report of 
Transfer or Discharge, indicates that his MOS was that of a basic 
armor soldier, and that the Veteran reported that he was a tank 
driver.  In addition to the tank-related noise, the Veteran 
reported that he was on a competitive shooting team in service 
using .45 cal. pistols without hearing protection.  The examiner 
noted that the Veteran reported that he had been exposed to 
recurrent hazardous noise exposure after service while employed 
as a painter from 1969 to 1996.  He also reported exposure to 
recreational noise as a duck/goose hunter since age 13, hunting 
with a shotgun approximately 20 times per year, as well as due to 
tractors, frequent use of woodworking tools, and chainsaws, all 
without using hearing protection.  

The Veteran reported a negative history of prior ear pathology, 
and reported that he could not recall having any hearing trouble 
during military service.  He stated, however, that he was advised 
at the time of his separation examination of scarring of both 
eardrums.  He reported that the onset of his hearing problems and 
recurrent tinnitus was about 20 years ago, some 30 years after 
leaving military service.  He denied any evaluation or treatment 
of ear or hearing problems during military service.  He reported 
no prior history of hearing aid use.  He reported that he had a 
sudden decrease in hearing sensitivity approximately three to 
four years ago, which gradually improved after several days.  The 
Veteran did not seek any medical consultation related to this 
incident.  The examiner noted that the Veteran had not submitted 
any evidence in support of his claim or to establish chronicity, 
or continuity following separation from service.  

The examiner opined that it is less than likely as not that the 
Veteran's current hearing loss and claimed subjective tinnitus 
were related to his military service.  By way of rationale for 
this opinion, the examiner noted that the Veteran was in service 
for only two years, but had a history of 27-plus years of post-
service occupational and recreational noise exposure without any 
hearing protection.  This led to the conclusion that the 
Veteran's exposure to hazardous noise in civilian life was far 
greater than his exposure to hazardous noise in the military.  In 
support of this conclusion the examiner cited a medical treatise, 
and OSHA regulations, which found that the degree of any noise-
induced hearing loss is highly correlated with both the intensity 
of the noise and the length of exposure time.  

Noting that the Veteran himself reported that the onset of 
hearing loss and tinnitus did not occur until some 30 years after 
leaving service, the examiner cited to what was described as a 
2005 Landmark Study on Noise Exposure that concluded that there 
was no scientific basis for delayed or late onset noise-induced 
hearing loss causally attributable to military noise exposure 20 
to 30 years earlier.  

In the notice of disagreement (NOD) submitted by his accredited 
representative, it was averred that the cited landmark study was 
"commonly disputed," but did not offer any substantive evidence 
refuting the study.  The representative also stated that the 
Veteran's civilian occupation as a painter and wallpaperer did 
not involve any acoustic trauma, as had been reported by the 
audiologist in her examination report.  It was averred that the 
Veteran's only significant noise exposure was during his period 
of active duty.  In subsequent correspondence, the Veteran 
averred that he had never been around any tractors, and that the 
rifle he used was a .22 cal. that he used to shoot squirrels and 
which, he contended, was not loud when fired.  

On a submitted VA Form 646, Statement of Accredited 
Representative in Appealed Case, it was averred that the Veteran 
disputes what was written in the audiologist's examination 
report, and that the absence of the Veteran's STRs at the time of 
the examination rendered the examination inadequate.  It was 
noted that the Veteran would testify as to the "embellishment of 
the C&P examination and expound on the circumstances in service 
that caused his hearing loss and tinnitus" in the course of his 
upcoming personal hearing.  As noted, the Veteran cancelled his 
hearing.  

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  
3.385.

Here, as revealed in the Veteran's VA audiological examination, 
there is medical evidence that the first element required for 
service connection, medical evidence of a current disability, is 
met; the Veteran has been diagnosed with both bilateral hearing 
loss and with tinnitus.  As discussed above, the Board does not 
find that the absence of the Veteran's STRs at the audiological 
examination does not render that examination inadequate because 
the Veteran had accurately summarized the relevant medical 
history found in the STRs.  

Based on the written record and the Veteran's lay statements, the 
Board concedes that the Veteran was exposed to at least some 
acoustic trauma while serving in tanks during his two years of 
military service, though the degree to which he was exposed is 
not determined.  

However, the Board finds that, taking into account the record as 
a whole, there is no competent medical evidence of a nexus 
between the conceded acoustic trauma in service and his current 
hearing loss or tinnitus.   Here, the Board finds that the VA 
audiologist's medical opinion is the most probative medical 
evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).  The VA audiologist's competent medical 
opinion is that the Veteran's hearing loss and tinnitus were not 
etiologically related to his relatively brief noise exposure 
experience in service.  In support of this conclusion she 
provided a cogent rationale supported by cites to three competent 
authorities.  While the Veteran's representative has stated that 
the landmark study is "commonly disputed," she provided no 
evidence in support of this contention.  

The Board also notes the Veteran's contention that he did not 
report any history of noise exposure due to tractors, and that 
his civilian shooting was limited to .22 cal. rifles.  He did 
not, however, dispute the reported history of duck/goose hunting 
approximately 20 times per year since age 13, which utilized 
shotguns, and he did not dispute the reported use of woodworking 
tools or chainsaws, all of which was reportedly done without use 
of hearing protection.  The Veteran's representative has also 
made the argument that recreational use connotates "occasional 
use" as opposed to military occupational noise exposure "which 
the Veteran endured daily" while serving in the military.  The 
Board finds that this argument is unavailing because, while the 
recreational noise exposure reported by the Veteran to his 
examiner logically did not occur daily, it did occur over a 
period of several decades.  Moreover, while the representative 
assumes daily acoustic trauma during the Veteran's short period 
of military service, there is no substantive evidence supporting 
this assumption.  See Sheets v. Derwinski, 2 Vet.App. 512, 515 
(1992) (VA not required to accept every bald assertion made by a 
veteran as to service incurrence or aggravation of a disability 
(citing Wood v. Derwinski, 1 Vet.App. 190 (1991)).  

The Board therefore concludes that, even if the examiner's report 
of noise exposure due to tractors in civilian life was 
inaccurate, the preponderance of the evidence still supports the 
conclusion that the Veteran's current hearing loss and tinnitus 
do not result from his in-service noise exposure.  In coming to 
this conclusion, the Board finds that the probative weight of the 
cited medical treatise that found that the degree of any noise-
induced hearing loss is highly correlated with the intensity of 
the noise and the length of exposure time, and the probative 
weight of the 2005 Landmark Study's finding that there is no 
scientific basis for delayed or late onset noise-induced hearing 
loss causally attributable to military noise exposure 20 to 30 
years earlier, far outweigh the lay conclusions of the Veteran 
that his disabilities were caused by noise exposure while in 
service.  

The Board also notes that the Veteran has stated that his ears 
would ring for hours after the tank's diesel engines were shut 
down; he has not stated that his tinnitus began while in service.  
Moreover, he has not provided any evidence of chronicity in 
service, or continuity of symptomatology in years after leaving 
service in 1958, but, instead, has reported that his hearing loss 
and tinnitus symptoms did not appear until about 20 years prior 
to the examination, or in about 1989, which was fully 30 years 
after leaving service.  The Board also finds that the 2005 
Landmark Study on Noise Exposure that concluded that there is no 
scientific basis for delayed or late onset noise-induced hearing 
loss causally attributable to military noise exposure 20 to 30 
years earlier is more probative than the arguments made by the 
Veteran.  

The Board acknowledges the Veteran's contention that his current 
bilateral hearing loss and subjective complaints of tinnitus are 
related to his noise exposure in service.  However, while he is 
competent as a layperson to report the noise to which he was 
exposed in service, which the Board has conceded, there is no 
evidence of record showing that he has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to the etiology of these disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  Consequently, the Veteran's own assertions as to 
the etiology of his hearing loss and tinnitus have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against these 
service connection claims.  The Veteran's current hearing loss 
and tinnitus are not traceable to disease or injury incurred in 
or aggravated during active military service.


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


